Citation Nr: 1308698	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disability characterized by right foot pain, (other than peripheral neuropathy of the right lower extremity), variously diagnosed to include metatarsalgia and a hallux valgus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1969 and from November 1976 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which the RO characterized as a right foot injury).  The Veteran disagreed with this decision in December 2006.  He perfected a timely appeal in May 2007.

In July 2010, the Board reopened the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which was characterized as a right foot disability (claimed as residuals of injury)) and remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board subsequently remanded this claim again in February 2011 and in May 2012.  

The Board notes that, in a June 2004 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating effective from May 29, 2003.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105.  Thus, the Board construes the Veteran's currently appealed issue to be as stated on the title page of this decision.

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he incurred a right foot disability during active service.  Unfortunately, the Board finds that additional development is required before this claim can be adjudicated on the merits.

The Board observes initially that this claim has been remanded to the RO/AMC on several occasions, most recently in May 2012, in order for a VA clinician to address the nature and etiology of the Veteran's right foot disability.  See, for example, BVA remand dated May 29, 2012, at pp. 2-3.  In its most recent remand issued in May 2012, the Board noted that, to date, no VA examiner had addressed questions previously asked in prior Board remands issued in July 2010 and in February 2011: "to specify the diagnosis of any right foot disorder, and also to address whether the evidence reflected that arthritis of the right foot was manifested within one year of the Veteran's discharge from active service in May 1993."  Id., at pp. 3.  The Board emphasized that, on remand, it was crucial for a VA examiner to clarify the diagnosis (or diagnoses) of any current right foot disability experienced by the Veteran because service connection was in effect for peripheral neuropathy of the right lower extremity.  The Board also emphasized that there was a diagnosis of trauma of the right foot (well healed) and degenerative arthritis in an August 1993 VA examination report (within the first year after the Veteran's separation from service).  Id.  (The Board notes parenthetically that the reference to an August 1993 VA examination report in its May 2012 remand may be a typographical error; the VA examination report which contains diagnoses of trauma of the right foot and degenerative arthritis is dated on July 29, 1993, and subsequent VA x-rays of the Veteran's right foot are dated on August 13, 1993, and document a diagnosis of minimal hallux valgus deformity of the big toe.)

Following the Board's May 2012 remand, VA examination of the Veteran's right foot was conducted in June 2012 and an addendum to this examination report was provided in October 2012.  Unfortunately, following a review of this examination report and addendum, the Board reluctantly concludes that the VA clinician who conducted this examination in June 2012 and provided an addendum to her examination report in October 2012 did not provide the opinions requested by the Board in its May 2012 remand.  

The June 2012 VA clinician noted in her opinion that "x-rays reveal arthritis in the tibiotalar joint which could be caused by a previous ankle injury."  Despite a detailed review of the Veteran's claims file and his Virtual VA records, the Board is unable to locate any x-rays taken contemporaneous to the June 2012 VA examination or earlier which demonstrate the presence of arthritis in the Veteran's right ankle.  The absence of the x-rays relied upon in the June 2012 VA clinician's opinion undercuts the probative value of this opinion and calls in to question the rationale provided by this clinician to support her opinion concerning the contended causal relationship between the Veteran's disability characterized by right foot pain, (other than peripheral neuropathy of the right lower extremity), variously diagnosed to include metatarsalgia and a hallux valgus condition, and active service.  It also is not clear why the June 2012 VA clinician provided an opinion concerning arthritis in the Veteran's right ankle disability when she was asked to provide opinions concerning the Veteran's right foot disabilities in the Board's May 2012 remand.

The Board also notes that the June 2012 VA clinician did not address the prior findings in the record evidence relevant to the Veteran's currently appealed claim.  Specifically, and as the Board noted in its May 2012 remand, there is a diagnosis of degenerative arthritis of the right foot in a May 1984 service treatment record showing a right foot injury.  There also is a June 1984 service treatment record showing a diagnosis of status-post trauma to the right foot (well healed).  A July 1993 VA examination (previously referred to as an August 1993 VA examination) contains diagnoses of trauma to the right foot and degenerative arthritis of the right foot.  VA x-rays of the right foot taken in August 1993 contain a diagnosis of minimal hallux valgus deformity of the big toe.  The Board notes that it highlighted these findings concerning degenerative arthritis of the right foot in its May 2012 remand.  See Board remand dated May 29, 2012, at pp. 3-4.  Rather than addressing the questions posed by the Board regarding the presence of degenerative arthritis of the right foot in the record evidence dated prior to June 2012, the June 2012 VA clinician instead concluded in her October 2012 addendum to the June 2012 VA examination that the Veteran did not have arthritis of the right foot.

The Court has held that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, even if the June 2012 VA clinician concluded that the Veteran did not have arthritis of the right foot at the time of that examination (as it appears she concluded in her October 2012 addendum to the June 2012 VA examination report), she needed to evaluate whether this disability had its onset in the record evidence dated prior to June 2012 (which the Board highlighted in its May 2012 remand).  Id.

The June 2012 VA clinician also did not answer the remaining questions posed by the Board in its May 2012 remand.  In that remand, the Board specifically asked: 

b) Is it at least as likely as not (a 50 percent or greater probability) that the right foot injury the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed) caused the Veteran to develop degenerative arthritis of the right foot, before or at the time he was examined by VA in August 1993?

c) Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed any right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy)? If so, please state the diagnosis or diagnoses. 

d) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy): (i) had its onset in service; or, (ii) is etiologically related to or was otherwise caused by any incident that occurred in service, including the right foot injury the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed)? In making this assessment, the examiner is asked to address the August 1993 VA examination report, including the x-ray findings, which indicates a diagnosis of trauma to the right foot and degenerative arthritis.

See Board remand dated May 29, 2012, at pp. 4-5.  Having reviewed both the June 2012 VA examination report and the October 2012 addendum, the Board concludes that the clinician who conducted this examination and prepared the addendum did not answer any of these questions.  For example, although the June 2012 VA clinician diagnosed the Veteran as having metatarsalgia and mild or moderate hallux valgus, she did not provide the requested etiological opinions concerning either of these diagnoses identified in the examination report.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the deficiencies with the June 2012 VA examination report and the October 2012 addendum, the Board finds that this evidence is inadequate to adjudicate the Veteran's service connection claim for a disability characterized by right foot pain, (other than peripheral neuropathy of the right lower extremity), variously diagnosed to include metatarsalgia and a hallux valgus condition.  See also 38 C.F.R. § 4.2 (2012).  Thus, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of this disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in November 2012 without complying with the May 2012 remand instructions.  Given this error, another remand is required.

Finally, it appears that the Veteran's mailing address may have changed recently.  The November 2012 Supplemental Statement of the Case was returned to sender by the postal service.  According to a March 2011 Report of Contact in the Veteran's claims file, the Veteran lives part of the year in Rhode Island and part of the year in South Carolina.  A review of the Veteran's Virtual VA records also indicates that he reported to his VA treating clinician in July 2012 that he lived in Columbia, South Carolina, for 9 months of the year.  Thus, the RO/AMC should attempt to confirm the Veteran's current mailing address of record prior to conducting the development requested in this remand.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, schedule him for appropriate in-person examination by a physician to determine the nature and etiology of his disability characterized by right foot pain, (other than peripheral neuropathy of the right lower extremity), variously diagnosed to include metatarsalgia and a hallux valgus condition.  Do not schedule this examination with the same clinician who examined the Veteran on June 9, 2012.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing, to include current x-rays of the Veteran's right foot, should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability characterized by right foot pain, (other than peripheral neuropathy of the right lower extremity), variously diagnosed to include metatarsalgia and a hallux valgus condition, currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, to include current x-rays of the right foot, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to answer the following questions:

a)  Based on the evidence of record, to include current x-rays of the right foot, can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed degenerative arthritis of the right foot?  If so, did such a disorder have its onset in service based on the May 1984 right foot injury, the June 1984 diagnosis of status post trauma to the right foot (well healed), and the July 1993 VA examination results and x-ray findings, which indicate a diagnosis of trauma to the right foot and degenerative arthritis?  Please explain the reasons for your answers in the examination report.

b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the right foot injury the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed) caused him to develop degenerative arthritis of the right foot before or at the time he was examined by VA in July 1993?  Please explain the reasons for your answer in the examination report.

c)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed any right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy)?  If so, please state the diagnosis or diagnoses.  Please explain the reasons for your answers in the examination report.

d)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy): (i) had its onset in service; or, (ii) is related etiologically to or otherwise was caused by any incident that occurred in service, including the right foot injury that the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed)?  In making this assessment, the examiner is asked to address the July 1993 VA examination report, including the x-ray findings, which indicates a diagnosis of trauma to the right foot and degenerative arthritis, and the August 1993 VA x-rays of the right foot which contain a diagnosis of minimal hallux valgus deformity of the big toe.  Please explain the reasons for your answers in the examination report.

Any relevant x-ray findings obtained as part of this examination must be correlated with earlier relevant findings in the claims file, to include the right foot injury the Veteran sustained in May 1984, the June 1984 diagnosis of status post trauma to the right foot (well healed), the July 1993 VA examination report, including the x-ray findings, which indicates a diagnosis of trauma to the right foot and degenerative arthritis, and the August 1993 VA x-rays of the right foot which contain a diagnosis of minimal hallux valgus deformity of the big toe.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

